DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 06/02/2021.

Claims 1, 2, 9, 10 and 12 have been amended. 
Claims 1-16 are pending.

Election/Restrictions

Claims 1-16 are allowable. The restriction requirement among groups , as set forth in the Office action mailed on 12/09/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/09/2021 is withdrawn.  Claims 13-16 , directed to a clamp with a pre-positioner no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, and have been rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Corey M. Beaubien on 06/10/2021.
The application has been amended as follows: 

In claim 13, line 1, “a profiled clamp” has been changed to - - the profiled clamp - -.
In claim 13, line 2, “a pre-positioner” has been changed to - - the pre-positioner - -.
In claim 13, line 3, “a first element” has been changed to - - the first element - -.
In claim 13, line 3, “a second element” has been changed to - - the second element - -.
In claim 15, line 2, “a clamp strip” has been changed to - - the clamp strip - -.
In claim 16, line 3, “the amount” has been changed to - - an amount - -.
In claim 16, line 3, “the diameter” has been changed to - - a diameter - -.

REASONS FOR ALLOWANCE

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 see Office action mailed on 04/02/2021, for the examiner’s statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677